                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

                                 :
PATRICIA B. BAUM, Individually   :
and on Behalf of All Others      :
Similarly Situated,              :
                                 :
     Plaintiff,                  :
                                 :
v.                               :   Case No. 3:17-cv-00246 (RNC)
                                 :
HARMAN INTERNATIONAL             :
     INDUSTRIES, INC.,           :
DINESH C. PALIWAL,               :
ADRIANE M. BROWN,                :
JOHN W. DIERCKSEN,               :
ANN M. KOROLOGOS,                :
ROBERT NAIL,                     :
ABRAHAM N. REICHENTAL,           :
KENNETH M. REISS,                :
HELLENE S. RUNTAGH,              :
FRANK S. SKLARSKY, and           :
GARY G. STEEL,                   :
                                 :
     Defendants.                 :
                                 :

                         RULING AND ORDER

      This is a proposed class action under the federal

securities laws brought by and on behalf of shareholders of

Harman International Industries, Inc. (“Harman”).   The amended

complaint alleges that Harman and members of its board used a

false and misleading proxy statement to solicit support for

Harman’s acquisition by Samsung Electronics Co., Ltd.

(“Samsung”).   Plaintiff seeks compensatory damages for

defendants’ alleged violations of Sections 14(a) and 20(a) of

the Securities Exchange Act and Securities and Exchange

                                 1
Commission (“SEC”) Rule 14a-9.   Defendants move for dismissal on

the ground that plaintiff has failed to state a claim.

     Plaintiff alleges that defendants sought to downplay

Harman’s value in order to make the Samsung acquisition seem

fair to shareholders.   She claims that the proxy statement (“the

proxy”) was false and misleading in four specific ways.    First,

she asserts that the proxy omitted the material fact that

Harman’s financial projections did not account for future

acquisitions, even though Harman’s growth strategy was built on

acquisitions.   Second, plaintiff argues that the proxy falsely

stated that Harman management determined that its financial

projections included more downside risk than likely upside

potential, thereby justifying the development of a less

optimistic set of financial forecasts.   These forecasts, in

turn, helped to justify a lower sale price to Samsung.    Third,

she claims that the proxy inaccurately stated that Harman does

not as a matter of course release financial projections and that

the projections contained in the proxy were not prepared for

public disclosure.   Fourth, plaintiff argues that the proxy was

false and misleading by omitting a material fact relevant to a

potential conflict of interest on the part of a financial

advisor who recommended that shareholders approve the

acquisition.



                                 2
     For reasons discussed below, plaintiff’s first and third

arguments are unavailing.   Plaintiff does, however, sufficiently

allege that the proxy was misleading as to the reason that

Harman revised its financial projections and as to a potential

conflict of interest on the part of a financial advisor.

Additionally, plaintiff has adequately pled loss causation by

asserting that Harman shareholders did not receive adequate

compensation in the acquisition.       Accordingly, the motion to

dismiss is granted in part and denied in part.

I.   Background

     The following facts are drawn from the amended complaint

and accepted as true for purposes of the pending motion.

Plaintiff was at all relevant times the owner of Harman common

stock.   Harman was a Delaware corporation that maintained its

headquarters in Stamford, Connecticut.       The individual

defendants were Harman board members during the Samsung

acquisition in November 2016.   Dinesh C. Paliwal was also

Harman’s Chairman, CEO and President from 2008 until the Samsung

acquisition.

  A. Harman’s Pre-Acquisition Business

     Harman designs and engineers connected products and

solutions for automakers, consumers and enterprises, including

connected car systems, audio and visual products, enterprise

automation solutions, and connected services.       Before it was

                                   3
purchased by Samsung, Harman powered its growth largely by

acquiring other companies.   In the period from February 2015 to

March 2016, Harman completed six acquisitions totaling $1.2

billion in consideration.    In an annual report issued August 11,

2016, Harman affirmed the importance of acquisitions in its

corporate growth strategy.   On January 4, 2017 -- several months

after Harman was acquired by Samsung -- Harman CEO and board

member Paliwal told Bloomberg that Harman would “definitely make

some unique technology acquisitions.”

     On August 4, 2016, Paliwal and Harman’s chief financial

officer conducted a conference call, during which they presented

a slideshow called “Fourth Quarter & Full-Year Fiscal 2016

Highlights.”   One of the slides shown stated that “strategic

bolt-on acquisitions that accelerate growth” remained a key

aspect of Harman’s corporate strategy.   The slideshow also

depicted projections for Harman’s growth during fiscal years

2017, 2019, and 2021.   Paliwal expressed optimism about Harman’s

future financial performance due to its $24.1 billion backlog,

and confidence that Harman would see accelerated revenue

expansion.   On the same day as the fourth-quarter call, Harman

issued a press release providing financial projections for

fiscal years 2017-2019.   These projections accounted only for

“organic” growth, meaning that they did not incorporate

potential acquisitions.

                                  4
  B. The Samsung Acquisition

     Paliwal held a number of meetings with Samsung executives

in September 2016, and Samsung expressed interest in acquiring

Harman.   Without immediately informing the other board members,

Paliwal unilaterally invited Samsung to submit a formal bid with

a specific price.    On October 4, Samsung delivered a written

acquisition proposal to Harman for $106 per share.    The other

board members learned of the letter and met on October 6.

Shortly thereafter, Samsung increased its proposal to $109 per

share.    The board met again on October 11, and authorized

Paliwal to obtain an offer of at least $112.    The same day,

Samsung agreed to increase the offer to $112 per share in cash,

predicated on an exclusivity agreement.

     On October 13, 2016, Harman’s lead financial advisor, J.P.

Morgan, met with representatives of an entity identified as

“Company A.”    The representatives indicated that Company A could

submit a bid to purchase Harman for cash and stock (otherwise

known as a mixed consideration proposal).    Company A had

submitted a mixed consideration proposal the previous December

to purchase Harman for $115 per share.    J.P. Morgan and Paliwal

determined, without contemporaneous input from the other board

members, that Company A was unlikely to make a proposal that was

more attractive than $112 per share.    At Paliwal’s request, J.P.

Morgan called Company A’s representatives on October 14 and

                                  5
requested a proposal that consisted of more cash and less stock.

Company A did not respond.

     On October 14, 2016 Paliwal caused Harman to enter into an

exclusivity agreement with Samsung.   The agreement provided that

Samsung’s acquisition of Harman would be announced on November

14 and that Harman would not solicit competing proposals before

that date.   The agreement did not prohibit Harman from

attempting to negotiate a higher price with Samsung.    From

October 20-22, the management teams of Harman and Samsung held a

series of meetings to finalize the deal, which were not attended

by any board members other than Paliwal.   Samsung indicated that

it would only consummate the acquisition if Paliwal signed a

suitable employment agreement.   Paliwal responded that he could

discuss such a deal after the basics of the merger agreement

were settled.

     The board met again on November 3, 2016.   J.P. Morgan and

Harman’s other financial advisor, Lazard, reviewed preliminary

financial analyses of the company.    Harman continued to do well

during this time period, and Paliwal affirmed that the company

was on track to meet its 2017 fiscal year guidance.    He also

stated that Harman would continue to make strategic, bolt-on

acquisitions.

     Paliwal began negotiating his personal compensation with

Samsung on November 8, 2016.   On November 11, J.P. Morgan and

                                 6
Lazard showed the board an updated, but still preliminary,

financial analysis.    The board authorized management to enter

into the merger agreement and finalize individual compensation

packages, and to announce the acquisition on November 14, 2016.

Over the next two days Paliwal finalized a compensation

agreement with Samsung that included a retention award of

approximately $22 million, a guarantee of no less than $21

million in long-term compensation over the next three years, and

acceleration of approximately $29 million in restricted Harman

stock and bonuses.    These payments were contingent on

consummation of the acquisition.

     On November 13, 2016, the board held a meeting to formally

approve Samsung’s acquisition of Harman.    J.P. Morgan and Lazard

presented a discounted cash flow (DCF) analysis of financial

projections that management had developed through fiscal year

2021 (“the Management Projections”).    J.P. Morgan and Lazard

also presented a DCF analysis of a separate set of projections

that were based on the Management Projections, but downwardly

moderated predicted growth by 25% (“the Sensitized

Projections”).   Based on this information, the board formally

approved the acquisition at $112 per share.

  C. The Proxy Statement

     On January 20, 2017 the board issued a proxy statement to

solicit votes on the merger.    The proxy contained both the

                                   7
Management Projections and the Sensitized Projections.

According to the proxy, “the Management Projections were

prepared based on assumptions reflecting the best currently

available estimates of and judgments by [Harman’s] management at

the time the Management Projections were prepared as to the

expected future results of operations and financial condition of

the Company.”   Although not labeled as such, the Management

Projections reflected only organic growth, meaning that they did

not account for future acquisitions.   In fact, the Management

Projections were very similar to the guidance that Harman had

released in August 2016.   The proxy further stated that “senior

management determined, taking into account the perspectives of

the Financial Advisors, that the Management Projections

currently reflected more downside risk . . . than likely upside

potential and that, accordingly, no further modifications to the

Management Projections were necessary or appropriate.”

     The “Sensitized Projections” were based on the Management

Projections but assumed 25% less growth in revenue and earnings

before interest payments, taxes, depreciation, and amortization

(“EBITDA”).   According to the proxy, Harman’s financial advisors

developed the Sensitized Projections “taking into account the

views of management and the board as to certain potential risks

and uncertainties inherent in the Management Projections.”     The



                                 8
Sensitized Projections were provided to the board in connection

with its evaluation of the proposed merger, but not to Samsung.

     The proxy additionally stated that, “Harman does not as a

matter of course make public long-term projections as to future

performance,” and that the projections contained in the proxy

“were prepared for internal use and to assist Samsung and our

Financial Advisors with their respective due diligence

investigations of the Company or to assist the board in its

review and analysis of the proposed merger, as applicable.    The

Projections were not prepared with a view toward public

disclosure. . . .”

     Appended to the proxy were fairness opinions prepared by

Harman’s financial advisors J.P. Morgan and Lazard, each

recommending that Samsung’s offer to purchase Harman for $112

per share was fair.   As discussed, the financial advisors had

conducted two DCF analyses:   one based on the Management

Projections and the other based on the Sensitized Projections.

The former produced a midpoint price of approximately $116.25

per share; the latter yielded a midpoint of approximately

$100.25 per share.

     The proxy also disclosed that J.P. Morgan had provided

certain services to both Harman and Samsung in the preceding two

years.



                                 9
      Such services during such period have included acting
      as joint lead arranger and joint bookrunner on the
      Company’s syndicated facility in March 2015, as M&A
      financial advisor to the Company on the Company’s
      acquisition of Symphony Teleca in April 2015, as joint
      bookrunner on offerings of debt securities by the
      Company in May 2015, as joint bookrunner on the
      initial public offering of Samsung SDS in October
      2014, as joint global coordinator and joint bookrunner
      on the initial public offering of Cheil Industries in
      December 2014, as financial advisor to Parent on
      Parent’s disposals of equity interests in Samsung
      Techwin and Samsung Chemicals in June 2015 and as
      joint bookrunner on the initial public offering of
      Samsung Biologics in October 2016.

The proxy did not mention that J.P. Morgan Asset Management

served as an investment manager for a Samsung affiliate during

the same time period that J.P. Morgan acted as a financial

advisor on the Samsung-Harman deal.

      On February 17, 2017, a majority of stockholders voted to

approve Samsung’s acquisition of Harman.   Approximately 50

million out of 70 million shares, or 67%, were voted in favor of

the deal.

II.   Legal Standard

      In ruling on the motion to dismiss, the Court may consider

“the complaint and the documents incorporated by reference into

the complaint (primarily the proxy statement in question).”

Montanio v. Keurig Green Mountain, Inc., 237 F. Supp. 3d 163,

166 (D. Vt. 2017) (citing Subaru Distribs. Corp. v. Subaru of

Am., Inc., 425 F.3d 119, 122 (2d Cir. 2005)).   To withstand

dismissal, a complaint generally “must contain sufficient

                                10
factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’”       Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)).     The Court must accept all factual allegations

as true and view them in the light most favorable to the

plaintiff.   Id.

     The Private Securities Litigation Reform Act (“PSLRA”)

imposes additional pleading requirements on a plaintiff who

alleges that the defendant “made an untrue statement of a

material fact” or “omitted to state a material fact necessary in

order to make the statements made, in light of the circumstances

in which they were made, not misleading.”       15 U.S.C.

§ 78u-4(b)(1).     In such a case, “the complaint shall specify

each statement alleged to have been misleading, the reason or

reasons why the statement is misleading, and, if an allegation

regarding the statement or omission is made on information and

belief, the complaint shall state with particularity all facts

on which that belief is formed.”       Id.

     In any private action under the Securities Exchange Act

     in which the plaintiff may recover money damages only
     on proof that the defendant acted with a particular
     state of mind, the complaint shall, with respect to
     each act or omission alleged to violate this chapter,
     state with particularity facts giving rise to a strong
     inference that the defendant acted with the required
     state of mind.



                                  11
Id. § 78u-4(b)(2)(A).   Additionally, where a Section 14(a) claim

is premised on allegations of fraud, the plaintiff “must state

with particularity the circumstances constituting fraud,” as

required by Rule 9(b) of the Federal Rules of Civil Procedure.

See Fresno Cty. Emps.’ Ret. Ass’n v. comScore, Inc., 268 F.

Supp. 3d 526, 558 (S.D.N.Y. 2017) (citing Rombach v. Chang, 355

F.3d 164, 171 (2d Cir. 2004); In re JP Morgan Chase Sec. Litig.,

363 F. Supp. 2d 595, 636 (S.D.N.Y. 2005)).

III. Discussion

     Section 14(a) of the Securities Exchange Act prohibits the

solicitation of proxy votes “in contravention of such rules and

regulations as the [Securities and Exchange] Commission may

prescribe.”   15 U.S.C. § 78n(a).    Rule 14a-9 provides,

     No solicitation subject to this regulation shall be
     made by means of any proxy statement, form of proxy,
     notice of meeting or other communication, written or
     oral, containing any statement which, at the time and
     in light of the circumstances under which it is made,
     is false or misleading with respect to any material
     fact, or which omits to state any material fact
     necessary in order to make the statements therein not
     false or misleading or necessary to correct any
     statement in any earlier communication with respect to
     the solicitation of a proxy for the same meeting or
     subject matter which has become false or misleading.

17 C.F.R. § 240.14a-9(a).

     To state a claim that a defendant has violated these

provisions (collectively, “Section 14(a)”), “a plaintiff must

allege that: ‘(1) a proxy statement contained a material


                                12
misrepresentation or omission, which (2) caused plaintiff[’s]

injury, and (3) that the proxy solicitation itself, rather than

the particular defect in the solicitation materials, was an

essential link in the accomplishment of the transaction.’”

Montanio, 237 F. Supp. 3d at 170 (quoting Bond Opportunity Fund

v. Unilab Corp., 87 F. App’x 772, 773 (2d Cir. 2004)).    “Under

Rule 14a-9, [a] plaintiff[] need not demonstrate that the

omissions and misrepresentations resulted from knowing conduct

undertaken by the director defendants with an intent to

deceive.”   Wilson v. Great Am. Indus. Inc., 855 F.2d 987, 995

(2d Cir. 1988).   Unless a claim rests on an allegation of

knowing falsity, negligence in drafting a proxy statement is

sufficient to impose liability.    Id.

     A person who directly or indirectly controls any person

liable under the Securities Exchange Act may also be held liable

under Section 20(a).   15 U.S.C. § 78t(a).

  A. Management Projections’ Omission of Acquisitions

     Plaintiff first alleges that the proxy was false and

misleading in that the Management Projections assumed that

Harman would not continue to acquire other companies.    She

asserts that acquisitions were an intrinsic aspect of Harman’s

business model.   Plaintiff argues that the proxy omitted a

material fact by failing to specify that the Management

Projections did not incorporate growth from future acquisitions.

                                  13
However, plaintiff has not sufficiently alleged that this

omission rendered the proxy misleading.

     Further, to the extent plaintiff claims the Management

Projections themselves were false and misleading, her claim is

defeated by the PSLRA’s safe harbor for forward-looking

statements.

     i.   Omission of Material Fact

     Plaintiff asserts that “if a [proxy] statement omits

material facts about the issuer’s inquiry into or knowledge

concerning a statement of opinion, and if those facts conflict

with what a reasonable investor would take from the statement

itself,” the issuer may be liable for the omission.    See

Omnicare, Inc. v. Laborers Dist. Council Const. Indus. Pension

Fund, -- U.S. --, 135 S. Ct. 1318, 1329 (2015). 1   The argument

fails because the proxy did not suggest in any way that the




1 Although Omnicare concerned Section 11 of the Securities
Exchange Act, Section 14(a) “bars conduct similar to that
described in § 11.” 135 S. Ct. at 1326 n.2. Moreover,
Rule 14a-9’s omissions clause is nearly identical to
Section 11’s. Compare 17 C.F.R. § 240.14a-9(a)
(prohibiting filing a proxy statement that “omits to state
any material fact necessary in order to make the statements
therein not false or misleading”) with 15 U.S.C. § 77k(a)
(imposing liability for registration statement that
“omitted to state a material fact required to be stated
therein to make the statements therein not misleading”).
See also Trahan v. Interactive Intel. Grp., Inc., 308 F.
Supp. 3d 977, 987 (S.D. Ind. 2018) (applying Omnicare to a
Section 14(a) claim).


                                14
Management Projections were based on an assumption of future

acquisitions.   In fact, the proxy specified that the projections

presented therein, including the Management Projections, “do not

take into account any circumstances or events occurring after

the date they were prepared.”   ECF No. 29-2 at *63.   Such events

would include any acquisition that had yet to be consummated.

     “[P]roxy solicitations need only provide the full objective

facts upon which investors can make their own judgments as to

value, and need not, and most often should not, embellish the

facts with speculative financial predictions.” Shaev v. Hampel,

No. 99 Civ. 10578 (RMB), 2002 WL 31413805, at *8 (S.D.N.Y. Oct.

25, 2002) (quoting Kahn v. Wien, 842 F. Supp. 667, 676 (S.D.N.Y.

1994)).   “It is well established that ‘Section 14 carries with

it no formal requirement that predictions be made as to future

behavior, and indeed, they are discouraged.’”   Id. (quoting

Krauth v. Exec. Telecard, Ltd., 890 F. Supp. 269, 288-89

(S.D.N.Y. 1995)).   Cf. Vladimir v. Bioenvision, Inc., 606 F.

Supp. 2d 473, 484-85 (S.D.N.Y. 2009) (“General statements about

a company’s financial projections or activities that do not

address the prospects for a merger do not give rise to a duty to

disclose [even] a potential merger”).

     “A plaintiff asserting a claim for a material omission

under Rule 14a-9 ‘must show that there was a substantial

likelihood that the disclosure of the omitted fact would have

                                15
been viewed by the reasonable investor as having significantly

altered the total mix of information made available.’”      Koppel

v. 4987 Corp., 167 F.3d 125, 131-32 (2d Cir. 1999) (quoting

United Paperworkers Int’l Union v. Int’l Paper Co., 985 F.2d

1190, 1198 (2d Cir. 1993)).    Plaintiff has alleged that Harman

historically built its business through acquisitions and that

the company affirmed that acquisitions were central to its

strategy.   But she has not alleged that Harman had plans for any

specific acquisitions, and a reasonable investor would not have

assumed that the Management Projections accounted for purely

hypothetical future deals.    Disclosure of the fact that the

Management Projections did not include hypothetical future

acquisitions would not have significantly altered the total mix

of information available to Harman shareholders.    See id.

     NECA-IBEW Pension Trust Fund v. Precision Castparts Corp.

is therefore unhelpful to plaintiff.    See No. 3:16-cv-01756-YY,

2017 U.S. Dist. LEXIS 165139 (D. Or. Oct. 3, 2017), adopted by

2018 U.S. Dist. LEXIS 11463 (D. Or. Jan. 24, 2018).    In

Precision Castparts, the plaintiffs similarly alleged that

Precision Castparts Corporation (“PCC”) filed a false and

misleading proxy statement that failed to incorporate future

acquisitions into its financial projections. Id. at *18.      PCC,

like Harman, had pursued growth through an acquisition-based

strategy.   Id. at *3-4.   Unlike Harman, however, PCC had

                                 16
generated a set of financial projections that contemplated two

scenarios: one that assumed continued acquisitions, and one that

did not.   Id. at *7.   Berkshire Hathaway proposed acquiring PCC

on July 9, 2015, several months after the projections were

developed.    Id. at *9.   On July 11, PCC developed a set of

revised financial projections that did not contemplate any

future acquisitions.    Id. at *9.     Nonetheless, PCC acquired two

more companies during July 2015.       Id.    The revised projections

then provided the basis for a fairness opinion recommending that

the acquisition be completed, which in turn informed the board’s

decision to approve the acquisition.         Id. at *10-11.   PCC filed

a proxy statement soliciting shareholders’ votes, which referred

to the revised projections as the “most up-to-date and accurate

forecasts.”    Id. at *18.   The proxy further stated, “the Company

Forecasts did not assume any acquisitions other than those that

were previously announced or completed because of the inherent

uncertainty of consummating acquisitions.”         Id.   After filing

the proxy statement, PCC made a number of additional

acquisitions.    Id. at *21.   The court held that the proxy

statement’s mischaracterization of the forecasts was false and

misleading in violation of Section 14(a).         Id. at *20-22.

      Precision Castparts is distinguishable from the case at

bar in two key respects.     First, plaintiff here has not alleged

that defendants prepared an alternative set of financial

                                  17
projections that accounted for future acquisitions, and then

directed a financial advisor to ignore those projections in

developing a fairness opinion.   Second and more importantly, the

Precision Castparts plaintiffs did not allege merely that PCC

was pursuing an acquisition strategy; they alleged that PCC

completed two acquisitions in the same month that the company

eliminated acquisitions from its financial forecasts and had

other acquisitions in the pipeline.   Id. at *26-27.   The

statements in PCC’s proxy that (1) the revised projections were

the most up-to-date projections available, and (2) PCC did not

assume future acquisitions because such acquisitions were

inherently uncertain could thus be “demonstrably proven false at

the time they were made.”   Id. at *35.   Here, by contrast,

plaintiff has not alleged that defendants knew of specific

acquisitions, let alone that they had developed a more accurate

set of financial projections based on their expected deals.

Precision Castparts does not stand for the principle that any

company that has expressed a commitment to an acquisition

strategy is misleading in failing to specify whether financial

projections account for future acquisitions. 2




2 Plaintiff also cites a number of fiduciary duty cases, decided
under state law, in which courts valued companies based on
projections that assumed continued future acquisitions. These
cases have no bearing on defendants’ disclosure duties under
federal securities law.
                                 18
     Plaintiff’s reliance on Azar v. Blount Intern., Inc. is

similarly misplaced.   See No. 3:16-cv-483-SI, 2017 U.S. Dist.

LEXIS 39493 (D. Or. Mar. 20, 2017).     In Blount, as in Precision

Castparts, the plaintiffs asserted that the defendants had

developed two sets of financial projections, one more optimistic

than the other.   Id. at *5-7.   The Blount plaintiffs also

alleged with particularity that that the sunnier projections

were more accurate, and were omitted from a proxy statement

soliciting votes for an acquisition.     Id. at *12-14.   The

plaintiffs further claimed that the defendants had relied on the

more optimistic projections for their own purposes, while

presenting bleaker predictions to shareholders in order to

justify the proposed acquisition.     Id. at *24-25.   Here, as

discussed, plaintiff has not alleged that defendants developed a

hidden set of projections that accounts for future acquisitions.

Her allegation that defendants omitted any mention of

acquisitions from the proxy statement is not equivalent to a

claim of concealed financial projections.     Cf. Campbell v.

Transgenomic, Inc., 916 F.3d 1121, 1125-26 (8th Cir. 2019)

(concluding that summary judgement for the defendant was

inappropriate where proxy omitted projected net income/loss of

company with which merger was proposed, and which defendant’s

board had reviewed before approving the merger).



                                 19
     Laborers’ Local #231 Pension Fund v. Cowan, while more

similar to this case, is also distinguishable.        See No. 17-478,

2018 WL 3243975 (D. Del. July 2, 2018).        In Cowan, the

plaintiffs alleged that the defendant, as the chairman of

Lionbridge Technologies, Inc. (“Lionbridge”), had omitted a

material fact from a proxy statement in violation of Section

14(a).    Id. at *1, *11.    The proxy statement expressed support

for Lionbridge’s acquisition by HIG Capital, LLC, based, among

other things, on a fairness opinion provided by Lionbridge’s

financial advisor.      Id. at *2-3.    The fairness opinion was

premised on financial projections provided by Lionbridge that

neglected to incorporate growth from future acquisitions.          Id.

at *2.    The court permitted plaintiffs to proceed with their

claim that the proxy was misleading by citing the fairness

opinion as a “positive reason” to support the merger, but

omitting the fact that the fairness opinion relied on financial

projections that did not account for future acquisitions.          Id.

at *11.

     Cowan bears resemblance to this case in that Lionbridge had

publicly highlighted its acquisition growth strategy before the

merger.    Id. at *1.    However, the proxy at issue in Cowan stated

that Lionbridge’s economic forecasts did not account for any

“transaction or event . . . that may occur and that was not

anticipated when the forecasts were prepared.”        Id. at *2

                                   20
(emphasis added).   This suggests that the projections did

account for transactions that were anticipated at the time.

Harman’s proxy, by contrast, stated simply that the projections

“do not take into account any circumstances or events occurring

after the date they were prepared.”   ECF No. 29-2 at *63. 3   More

importantly, the plaintiffs in Cowan did not assert only that

Lionbridge had publicly touted its acquisition-powered growth

strategy; they alleged that Lionbridge completed an acquisition

three days after the merger closed.   Id. at *4.   Plaintiff here,

again, has not alleged facts that would show that Harman

similarly had a known acquisition in the pipeline.

Additionally, prior to the merger, Lionbridge had completed a

major reorganization to facilitate its acquisition growth

strategy, and its board cited “the ability to access capital to

fund acquisitions” as a reason to merge with HIG.    Id. at *2.

The potential for acquisitions following the merger were far

less hypothetical than in the case at bar.




3 Plaintiff’s argument that this is “boilerplate language”
because it frequently appears in proxy statements is misplaced.
As discussed below, a defendant cannot claim the PSLRA’s safe
harbor for forward-looking statements by using “boilerplate
cautionary language.” Slayton v. Am. Exp. Co., 604 F.3d 758,
772 (2d Cir. 2010). This rule, however, does not apply to
plaintiff’s claim that defendants omitted a material fact, which
she recognizes is governed by Omnicare rather than the body of
law regarding forward-looking statements.


                                21
     Koppel is also unhelpful to plaintiff.        See 167 F.3d 125.

In Koppel, the defendants solicited shareholder support for a

deal to sell a building.    Id. at 129.      The deal continued a

lease and distributed millions of dollars in sale proceeds to

the lessee, even though the lessee had defaulted on its

obligations under the lease.    Id.     The solicitation recommended

approving the deal based on a report that had been prepared

under the false assumption that the lessee was in full

compliance with the lease terms.       Id.   The Second Circuit held

that the Koppel plaintiffs stated a valid claim under Rule 14a-9

because the solicitation did not disclose that the report was

premised on a false assumption.    Id. at 133.      The plaintiffs

sufficiently alleged that the lessee had in fact defaulted on

its obligations.   Id.   Here, by contrast, plaintiff has not

alleged that Harman was planning any specific acquisitions at

the time the proxy statement was filed.        She has thus not pled

facts that would prove the Management Projections were based on

a false assumption.   Cf. In re Trump Hotels S’holder Derivative

Litig., Nos. 96 Civ. 7820 DAB, 96 Civ. 8527 DAB, 2000 WL

1371317, at *14 (S.D.N.Y. Sept. 21, 2000) (denying motion to

dismiss where defendants knew or should have known the fact that

a planned expansion would not take place, when fairness opinion

incorrectly assumed that expansion would occur).



                                  22
     Defendants had no obligation to specify that the Management

Projections did not factor in potential acquisitions.   Plaintiff

has not alleged with particularity facts that would show that

this omission rendered the proxy misleading.   See 15 U.S.C.

§ 78u-4(b)(1).   She has thus not adequately pled that the

omission was material. 4

    ii.   Safe Harbor

     Defendants argue that the Management Projections fall

within the PSLRA safe harbor.   The safe harbor protects any

forward-looking statement that is either (1) “identified as a

forward-looking statement, and is accompanied by meaningful

cautionary statements identifying important factors that could

cause actual results to differ materially from those in the

forward-looking statement;” (2) immaterial; or (3) the plaintiff




4 Defendants argue that a reasonable investor would have been
aware that the Management Projections did not incorporate
potential acquisitions because those projections were similar to
the August 2016 guidance. The August 2016 forecasts captured
only “organic” growth, meaning that they did not incorporate
potential acquisitions. However, “[t]here are serious
limitations on a corporation's ability to charge its
stockholders with knowledge of information omitted from a
document such as a proxy statement or prospectus on the basis
that the information is public knowledge and otherwise available
to them.” comScore, Inc., 268 F. Supp. 3d at 562 (quoting
Kronfeld v. Trans World Airlines, Inc., 832 F.2d 726, 736 (2d
Cir. 1987)). It would be unreasonable to expect the average
shareholder to realize that the Management Projections did not
account for acquisitions simply by comparing them to the August
2016 organic projections, if the proxy statement had in fact
implied otherwise.
                                23
fails to prove that the statement was made with actual knowledge

that it was false or misleading.     15 U.S.C. § 78u-5(c)(1).   The

safe harbor is written in the disjunctive; a statement is

protected if it satisfies any one of these three requirements.

Slayton, 604 F.3d at 766.

     Plaintiff is correct that “the safe harbor provision does

not protect the statements in the Proxy underlying the Board’s

assessment about the Management Projections.     Such unprotected

statements of present or historical fact include the Board’s

description of how the Management Projections were developed.”

See City of Hialeah Emps.’ Retirement Sys. v. FEI Co., 289 F.

Supp. 3d 1162, 1173 (D. Or. 2018).     “The safe harbor also does

not protect material omissions.”     In re Salix Pharms., Ltd., 14-

CV-8925 (KMW), 2016 U.S. Dist. LEXIS 54202, at *29 (S.D.N.Y.

Apr. 22, 2016).   For this reason, the safe harbor would not

protect defendants from liability for the proxy’s failure to

disclose the fact that the Management Projections did not

account for acquisitions, if that fact were material.     As

discussed above, it is not.   However, to the extent that

plaintiff argues the Management Projections themselves were

false and misleading for failing to account for future

acquisitions, the safe harbor does preclude this claim.

     In plaintiff’s view, the safe harbor provision is designed

to protect companies from “fraud by hindsight” lawsuits when

                                24
optimistic projections for growth are not borne out.    However,

courts have consistently held that the safe harbor may apply to

Section 14(a) when a plaintiff alleges that a proxy statement

contained false statements or material omissions.    See, e.g.,

Hialeah, 289 F. Supp. 3d at 1173; Trahan, 308 F. Supp. 3d at

994; Shaev, 2002 WL 31413805, at *7.    See also 15 U.S.C.

§ 78u-5(c)(1) (providing for application of safe harbor

provision in any private action arising under the Act “based on

an untrue statement of a material fact or omission of a material

fact,” with exceptions not relevant here); Paradise Wire & Cable

Defined Ben. Pension Plan v. Weil, No. CCB-17-132, 2018 WL

1535496, at *5 (D. Md. Mar. 28, 2018) (“[F]orecasts of future

performance not worded as guarantees are generally not

actionable under federal securities law.”) (internal quotation

marks omitted).

     Defendants argue that the Management Projections were

identified as forward-looking statements and accompanied by

meaningful cautionary language.    The Management Projections were

“plainly forward-looking -- [they] project[] results in the

future.”   Slayton, 604 F.3d at 769.   See also 15 U.S.C.

§ 78u-5(i)(1)(A) (defining “forward-looking statement” to

include “a statement containing a projection of revenues”).    The

proxy also explained that statements using words like “estimate”



                                  25
– such as the Management Projections -– qualify as “forward-

looking statements.”   ECF No. 29-2 at *29, *62.

     “The defendants, however, carry the burden of demonstrating

that they are protected by the meaningful cautionary language

prong of the safe harbor.”    Slayton, 604 F.3d at 773.   The PSLRA

defines “meaningful cautionary statements” as those that

“identify[] important factors that could cause actual results to

differ materially from those in the forward-looking statement.”

15 U.S.C. § 78u-5(c)(1)(A)(i).    Defendants “must demonstrate

that their cautionary language was not boilerplate and conveyed

substantive information.”    Slayton, 604 F.3d at 772.    Plaintiff

argues that the cautionary language in the proxy falls short of

this standard.   But the proxy contained a lengthy “cautionary

statement concerning forward-looking statements,” ECF No. 29-2

at *29, as well as cautionary language specific to the

Management Projections, id. at *62.    These warnings identified

factors that could cause results to be different from those

predicted, including industry performance; regulatory, market

and financial conditions; and “risks related to the distraction

of management’s attention from the Company’s ongoing business

operations due to the pendency of the merger.”     Id. at *29, *62.

     Plaintiff compares the cautionary language here to the

cautionary language at issue in In re Harman International

Industries, Inc. Securities Litigation, 791 F.3d 90 (D.C. Cir.

                                 26
2015).   In that case, the plaintiffs alleged that statements

about Harman’s personal navigational device (“PND”) products

made on three conference calls were misleading.      Id. at 95.   The

Court of Appeals for the District of Columbia dismissed as

“boilerplate” the moderator’s verbal warning that, “‘certain

statements by the Company during this call are forward-looking

statements’ that ‘include the Company’s beliefs and expectations

as to future events and trends affecting the Company’s business

and are subject to risks and uncertainties,” and an annual

report’s general statement that the company could experience

difficulties if it failed to meet certain benchmarks or was

outstripped by competitors.    Id. at 97, 103-104.    Here, by

contrast, the proxy contained detailed cautionary language in

two locations that identified specific factors that could affect

financial outcomes.   More importantly, in the 2015 Harman case,

“the purportedly cautionary statements were not meaningful

because they were misleading in light of historical fact,”

namely that much of Harman’s PND product inventory was already

obsolete.   Id. at 104.   In this case, as discussed, plaintiff

has not alleged with particularity any historical facts that

would show that Harman had plans or expectations that should

have altered the Management Projections.    See 15 U.S.C.

§ 78u-4(b)(1).



                                 27
     Plaintiff further asserts that cautionary language cannot

shield the Management Projections, because no cautionary

language can protect a statement that is materially false or

misleading.   See Slayton, 604 F.3d at 770.   This argument is

unavailing for the same reason:    plaintiff has not sufficiently

alleged that the Management Projections were materially false or

misleading.   Finally, plaintiff asserts that to bring a

statement within the safe harbor, cautionary language must

address the specific risk that defendants allegedly failed to

disclose.   See Salix, 2016 U.S. LEXIS 54202, at *34.   However,

plaintiff has not established that predicting Harman’s future

without anticipating hypothetical acquisitions presented any

risk.

     Even if the Management Projections were not protected by

meaningful cautionary language, “[t]he safe harbor provision

also requires dismissal if the plaintiffs do not ‘prove that the

forward-looking statement was made or approved by [an executive

officer] with actual knowledge by that officer that the

statement was false or misleading.’”   Id. (quoting 15 U.S.C.

§ 78u-5(c)(1)(B)) (emphasis in original) (internal alterations

omitted).   As discussed, plaintiff has alleged that Harman

previously invested heavily in acquisitions, and that its

leadership stated on a number of occasions that this strategy

would continue.   She has not pointed to any specific

                                  28
acquisitions that Harman had in the pipeline.     The facts alleged

do not give rise to a “strong inference” that defendants had

actual knowledge that the Management Projections were inaccurate

for failing to account for future acquisitions, as required by

the PSLRA.   See 15 U.S.C. § 78u-4(b)(2)(A).

     [I]n determining whether the pleaded facts give rise
     to a ‘strong’ inference of scienter, we must take into
     account plausible opposing inferences . . . . A
     complaint will survive only if a reasonable person
     would deem the inference of scienter cogent and at
     least as compelling as any opposing inference one
     could draw from the facts alleged.

Slayton, 604 F.3d at 774 (quoting Tellabs, Inc. v. Makor Issues

& Rights, Ltd., 551 U.S. 308, 323, 324 (2007)).     The facts

alleged most reasonably support the inference that the

Management Projections did not account for future acquisitions

because no such acquisitions were planned.     This is more

compelling than the inference that defendants knew the

Management Projections were inaccurate for their failure to

incorporate hypothetical deals.

     Plaintiff’s reliance on Precision Castparts is again

misplaced for the same reason.    There, the plaintiffs argued

that PCC’s characterization of the revised projections, rather

than the projections themselves, were false and misleading.

2017 U.S. Dist. LEXIS 165139, at *32.    The court concluded that

the challenged statements were not protected by the safe harbor

simply because “if the statements can be demonstrably proven

                                  29
false at the time they were made, as they were in this case,

they are not forward-looking statements.”   Id. at *35.     The

court did not, however, conclude that plaintiffs sufficiently

alleged that defendants had actual knowledge that the revised

projections themselves were false.    Cf. id. at *23 (defendants’

stated belief in acquisition strategy contradicted their

statement of present fact that future acquisitions were

inherently uncertain).

      For these reasons, plaintiff cannot show that defendants

violated Section 14(a) by failing to incorporate future

acquisitions into the Management Projections. 5

    B. Opinion Statement Regarding Management Projections

      Plaintiff next argues that the proxy was false and

misleading in stating that, taking into account the financial

advisors’ perspectives, Harman’s senior management determined

that the Management Projections contained greater downside risk


5 Under the judicially created “bespeaks caution doctrine, a
misstatement or omission will be considered immaterial if
cautionary language is sufficiently specific to render reliance
on the false or omitted statement unreasonable.” Shaev, 2002 WL
31413805, at *6. Defendants argue that because of the
cautionary language used in the proxy, any omission was
immaterial as a matter of law. I do not agree that an omission
regarding development of the Management Projections, which
informed the fairness opinions and the board’s approval of the
merger, would be immaterial as a matter of law. See Wilson, 855
F.2d at 922 (“Material facts include . . . those facts which
affect the probable future of the company.”) (internal citation
omitted). However, plaintiff has not shown that any omission
was material for reasons discussed above.
                                 30
than upside potential.    “A statement of a corporate board’s

reasoning, belief, or opinion can be . . . actionable as a

material misrepresentation under Section 14(a).”    Montanio, 237

F. Supp. 3d at 170 (citing Va. Bankshares, Inc. v. Sandberg, 501

U.S. 1083, 1092 (1991)).    Plaintiff asserts that this statement

was material because it misled shareholders into discounting the

Management Projections.    This assessment of the Management

Projections also justified creation of the Sensitized

Projections, which informed the fairness opinions and the

proxy’s recommendation that shareholders approve Samsung’s

acquisition of Harman.

     Defendants do not appear to dispute the statement’s

materiality.   Rather, they take the position that the statement

is protected by the safe harbor as an assumption underlying or

relating to the Management Projections.    See 15 U.S.C.

§ 78u-5(i)(1)(D).   However, the statement plainly reflects

Harman’s assessment of the Management Projections, rather than

an assumption on which the Management Projections were based.

The statement also explains the decision to generate the

Sensitized Projections, which plaintiff asserts were critical to

the acquisition’s consummation.    I agree with plaintiff that it

is a statement of reason or belief and as such may provide a

basis for liability.   Va. Bankshares, 501 U.S. at 1092.   See

also Hialeah, 289 F. Supp. 3d at 1175 (“The Board’s assessment

                                  31
that the Higher Projections were likely less realistic than the

Lower Projections was a statement of opinion or belief.”) 6;

Bumgarner v. Williams Cos., No. 16-CV-26-GKF-FHM, 2016 U.S.

Dist. LEXIS 72540, at *8 (N.D. Okl. June 3, 3016) (“Defendants’

explanation for reducing the projected synergies is a statement

of existing fact and may be verified based on information now

available.”).

     In order to be actionable under Section 14(a), “[t]he

statements must be subjectively false -- they misstate the

actual opinions, beliefs, or motivations of the speaker -- and

they must be objectively false -- ‘false or misleading with

respect to the underlying subject matter [the statements]

address.’”   Montanio, 237 F. Supp. 3d at 170 (quoting Fait v.

Regions Fin. Corp., 655 F.3d 105, 111 (2d Cir. 2011)).   “In

other words, the complaint must allege ‘that the [d]efendants

did not actually hold the belief or opinion stated, and that the

opinion stated was in fact incorrect.’”   Id. at 171 (quoting

Fisher v. Kanas, 467 F. Supp. 2d 275, 282 (E.D.N.Y. 2006))




6 In Hialeah, the court analyzed defendants’ endorsement of a
particular set of projections as both a forward-looking
statement and as a statement of opinion or belief. 289 F. Supp.
3d at 1173, 1175. Here, the statement at issue is more clearly
a statement of opinion, as it does not merely express confidence
or a lack thereof in a particular set of financial predictions;
rather, it offers a specific analysis of the risk reflected and
justifies the development and use of a new set of projections.
                                32
(internal alterations omitted).    Plaintiff sufficiently alleges

both subjective and objective falsity.

     Subjective falsity turns on “whether [p]laintiff properly

alleged that [d]efendants knew their statements about the

[Management] Projections were false.”    In re Hot Topic Sec.

Litig., CV 13-02939 SJO (JCx), 2014 U.S. Dist. LEXIS 180513, at

*18 (D. Or. May 2, 2014).   Plaintiff here asserts that Paliwal

called the August 2016 financial projections “by far very

conservative.”   Those projections contained very similar

predictions for revenue and EBITDA as the Management

Projections.    Indeed, the August 2016 forecasts represented the

Management Projections rounded to the nearest hundred million

and included the same fiscal years with the exception of 2020.

ECF No. 16 at *28.

     Defendants argue that plaintiff cannot rely on Paliwal’s

earlier statements because the August 2016 guidance because it

contained distinct analysis from the Management Projections.

The August 2016 projections included only revenue and EBITDA,

whereas the Management Projections encompassed other metrics,

such as depreciation and amortization, capital expenditures, and

unlevered cash flow.   Additionally, the August figures did not

include revenue or EBITDA figures for 2020.    This argument is

unconvincing.    Paliwal expressed confidence in Harman’s revenue

growth overall; his comments were unrelated to the additional

                                  33
metrics that were included in the Management Projections and

were not specific to 2020.    See e.g., ECF No. 16 at *20 (“Longer

term, we are confident that we will see accelerated revenue

expansion from our automotive backlog. . . .”).

     Moreover, plaintiff alleges that the defendants harbored an

economic incentive to make the acquisition look more attractive.

In particular, Paliwal stood to gain millions of dollars if the

acquisition was completed.    See Slayton, 604 F.3d at 776

(“[M]otive can be a relevant factor, and ‘personal financial

gain may weigh heavily in favor of a scienter inference.’”)

(quoting Tellabs, Inc., 551 U.S. at 325).      At this stage,

plaintiff has sufficiently alleged that defendants downplayed

the accuracy of the Management Projections, not because of their

honestly held beliefs, but rather to convince shareholders that

the merger was a fair deal.

     Hot Topic is instructive with respect to objective falsity.

2014 U.S. Dist. LEXIS 180513.    In that case, Hot Topic had

developed a set of long-range financial projections (“LRP

projections”) in early 2012.    Id. at *4.   In early 2013, a buyer

made an offer to acquire the company.    Id.    Hot Topic rejected

the initial offer, and then developed a set of revised

projections that significantly downgraded the company’s expected

growth.   Id.   Hot Topic subsequently accepted a slightly higher

offer from the buyer, instructed its financial advisor to base a

                                 34
fairness opinion on the revised projections, and filed a proxy

statement soliciting votes for the acquisition.      Id. at *6-7.

The proxy described the revised projections as more accurate

than the LRP projections.     Id. at *7.   The court concluded the

plaintiffs sufficiently alleged this statement was objectively

false because “a projection that is seriously undermined by

undisclosed facts or unreasonable assumptions or that does not

follow generally accepted accounting principles is likely to be

false.”   Id. at *15.

     The court relied on a number of factors that have close

analogues in the case at bar.     First, the revised projections

downwardly moderated growth from Torrid -- one of Hot Topic’s

subsidiaries -- despite the company’s past praise for Torrid’s

growth.   Id.   Similarly, here, the challenged statement

contradicts Paliwal’s past expressions of optimism regarding

Harman’s growth.    Second, the revised projections assumed a slow

buildout of new stores that conflicted with Hot Topic’s stated

goals for expansion.    Id.   In this case, plaintiff claims that

the Management Projections did not account for future

acquisitions, which resulted in a relatively modest forecast.

As discussed above, plaintiff cannot show that the Management

Projection’s omission of growth from acquisitions rendered them

inaccurate.     However, because the Management Projections did not

reflect Harman’s stated goal of making new acquisitions, at a

                                  35
minimum, it is plausible that they were not overly optimistic as

the proxy suggested.    Third, Hot Topic’s revisions to gross

revenue were belied by the company’s strong improvements in that

area in the two preceding years.      Id. at *16-17.   Harman

similarly delivered record revenue in 2016 and had a $24.1

billion backlog.    ECF No. 16 at *15.    See also Blount, 2017 U.S.

Dist. LEXIS 39493, at *13 (“These positive financial indicators

provide sufficient, specific reasons to support the allegation

that the more optimistic September Projections were more

accurate than the more pessimistic November and December

Projections.”).    Fourth and finally, Hot Topic provided only the

LRP projections to the buyer, indicating that those projections

sufficiently reflected the company’s prospects.        2014 U.S. Dist.

LEXIS 180513 at *17.    Harman likewise only provided the

Management Projections to Samsung; the Sensitized Projections

were employed solely for the fairness opinion, the board’s

evaluation of the merger, and the proxy.      ECF No. 29-2 at *64.

     Defendants liken the case at bar to Hialeah.       See 289 F.

Supp. 3d 1162.    In Hialeah, the defendant company, FEI, had

developed two sets of financial forecasts in the course of its

2015 annual financial review and planning process: the Higher

Projections and the Lower Projections.      Id. at 1167.   The Higher

Projections were compiled by aggregating department-specific

projections provided by managers of business units across FEI.

                                 36
Id.   The Lower Projections modified the Higher Projections by

“applying adjustments developed by FEI senior management to

reflect FEI group-level dynamics.”          Id.    In May 2016, in the

midst of negotiating an acquisition, the FEI board began calling

the Higher Projections unrealistic.          Id. at 1168-69.    The board

provided the Lower Projections to its financial advisor, who

issued an opinion determining that the proposed acquisition was

fair.   Id. at 1169.    The board filed a proxy statement

recommending that shareholders vote to approve the acquisition

and providing both sets of projections.           Id.   The proxy

explained that the Lower Projections were more realistic because

the Higher Projections reflected an upside case across all

business units, which was inconsistent with FEI’s past

experience.   Id.    FEI shareholders then brought suit alleging,

among other things, that this statement was false and

misleading.   Id. at 1170.

      The Hialeah court concluded that “the facts stated by

[p]laintiff in this case are not as compelling as those stated

in Hot Topic.”    Id. at 1176.    The court distinguished Hot Topic

on two grounds.     First, in Hot Topic the defendants had

developed the more pessimistic set of financial projections on

the eve of the acquisition.      Id.      Second, in Hot Topic the new

projections conflicted with the defendants’ public statements

regarding expected growth.     Id.     So too here.      Additionally, in

                                     37
Hialeah, the FEI board provided a reasonable basis for relying

on the Lower Projections: that it could not realistically expect

each individual business unit to meet its financial goals in any

given year. Id.   Here, the proxy simply stated that Harman

management determined, considering the financial advisors’

perspectives, “based on various economic and technological

trends and developments in the industries in which the Company

competes, . . . there existed downside risk that was not

reflected in the Management Projections.”   ECF No. 29-2 at *62.

This vague explanation for relying on a relatively pessimistic

forecast is far less convincing than one provided by FEI in

Hialeah. 7

     Defendants’ reliance on Montanio is similarly unavailing.

See 237 F. Supp. 3d 163.   In Montanio, the plaintiffs alleged

that Keurig filed a proxy statement that was false and

misleading, among other things, by assigning a 50% probability




7 Defendants argue that Paliwal’s statements about the August
2016 guidance are further distinguishable because the proxy
specified that, in accordance with the views of its financial
advisors, management determined the Management Projections
reflected downside risk. It is of course plausible that
management could change its view of its own forecasts based on
input from its financial advisors. However, the proxy also
stated that “the Financial Advisors, based on certain
assumptions and directions provided by the Company’s management,
prepared for the board certain adjusted projections,” i.e. the
Sensitized Projections. ECF No. 29-2 at *62. The financial
advisors’ role in determining that the Sensitized Projections
should be developed is thus somewhat unclear from the proxy.
                                38
weighting to the success of a new appliance called Keurig Kold.

Id. at 168-69.    The court rejected the argument that this

statement could be proven objectively false by prior expressions

of optimism regarding Keurig Kold’s future.     Id. at 173.   But

because those statements were made before Keurig Kold was placed

on the market, they were purely speculative.     Id.   The court

explained that “in Hot Topic, the Revised Projections contained

reduced estimates of growth which were contrary to recent stated

success,” whereas the earlier statements regarding Keurig Kold

“were never actually used as a benchmark for the company’s

success.”   Id.   The case at bar is more similar to Hot Topic

than it is to Hialeah or Montanio.     Harman achieved record

revenue growth in 2016, and used the Management Projections,

rather than the Sensitized Projections, as a benchmark prior to

filing the proxy.

     Given plaintiff’s allegations, the inference that

defendants wanted to justify creating the Sensitized

Projections, thereby making the Samsung acquisition seem fair,

is at least as compelling as the explanation provided by the

proxy.   Slayton, 604 F.3d at 774.    Taken together, the facts

alleged support a strong inference that defendants did not truly

believe that the Management Projections contained more downside

risk than upside potential.    See 15 U.S.C. § 78u-4(b)(2)(A).



                                 39
This statement may provide a basis for liability under Section

14(a).

  C. Statements that Management Projections Were Not Previously

     Disclosed

     Plaintiff next asserts that the proxy misleadingly

indicated that the Management Projections had not been

previously released.   She points out that in August 2016 Harman

publicly disclosed its organic projections for fiscal years

2017-2019 and 2021, which as discussed were similar to the

Management Projections.   Plaintiff alleges that the following

statements were therefore false:       (1) “The Company does not as a

matter of course make public long-term projections as to future

performance . . . .”; (2) “The Projections were prepared for

internal use . . . . The Projections were not prepared with a

view toward public disclosure.”    According to plaintiff, these

statements discouraged shareholders from finding the August 2016

organic projections, thereby compounding the proxy’s other

allegedly misleading statements.       Plaintiff appears to suggest

that if a reasonable shareholder had consulted the organic

projections, she would have realized that the Management

Projections were materially the same, and therefore, (1) did not

incorporate growth based on future acquisitions; and (2) did not

include more downside risk than likely upside potential.



                                  40
     This claim fails because plaintiff has not pled any facts

that would show that the statements related to public disclosure

are false and misleading.   15 U.S.C. § 78u-4(b)(1).    That Harman

released one set of forecasts in August 2016 does not contradict

the statement that the company “does not, as a matter of course,

make public long-term projections as to future performance.”

Plaintiff points to no other occasion on which Harman disclosed

such projections.   Although she argues that “as a matter of

course” describes an event that is “to be expected as a natural

or logical consequence,” Harman’s one-time release of financial

projections does not meet this standard.

     Nor has plaintiff sufficiently alleged that the

“Projections” were not developed for internal use.     The proxy

defines “Projections” to include the Management Projections, the

Sensitized Projections, and additional extrapolations associated

with each.   Plaintiff has not alleged that this full panoply of

forecasts was publicly disclosed at any point.     Plaintiff argues

that even if only the Management Projections were previously

publicized, the challenged statement would only be half true.

However, the complaint does not even allege this much.     The

Management Projections included analysis not encompassed by the

August 2016 forecast, including, among other things, revenue and

EBITDA for fiscal year 2020, depreciation and amortization, and

unlevered free cash flow.   ECF No. 29-2 at *63.   Plaintiff has

                                41
not adequately alleged that the described statements are false

or misleading.

  D. J.P. Morgan’s Potential Conflict of Interest

     Fourth and finally, plaintiff alleges that the proxy

omitted a material fact in describing J.P. Morgan’s relationship

with Samsung.    The proxy disclosed that in the two years

previous years, J.P. Morgan and its affiliates had been

compensated for providing certain services to both Samsung and

Harman.

     Such services during such period have included acting
     as joint lead arranger and joint bookrunner on the
     Company’s syndicated facility in March 2015, as M&A
     financial advisor to the Company on the Company’s
     acquisition of Symphony Teleca in April 2015, as joint
     bookrunner on offerings of debt securities by the
     Company in May 2015, as joint bookrunner on the
     initial public offering of Samsung SDS in October
     2014, as joint global coordinator and joint bookrunner
     on the initial public offering of Cheil Industries in
     December 2014, as financial advisor to Parent on
     Parent’s disposals of equity interests in Samsung
     Techwin and Samsung Chemicals in June 2015 and as
     joint bookrunner on the initial public offering of
     Samsung Biologics in October 2016.

ECF No. 29-2 at *54.    Plaintiff alleges that the proxy omitted a

material fact by neglecting to disclose that J.P. Morgan Asset

Management served as an investment manager for a Samsung

affiliate during the same time period that J.P. Morgan acted as

a financial advisor on the Samsung-Harman deal.    I agree.

     The complaint explains that a potential conflict of

interest by J.P. Morgan would be material because J.P. Morgan

                                 42
conducted the unsuccessful acquisition negotiations with

Company A and prepared a fairness opinion recommending that the

acquisition by Samsung be approved.    “[T]he failure to disclose

even potential conflicts of interest may be actionable under

federal securities law.”   IBEW Local 98 Pension Fund v. Cent.

Vt. Pub. Serv. Corp., No. 11-cv-222, 2012 U.S. Dist. LEXIS

36784, at *40 (D. Vt. Mar. 19, 2012) (quoting Kahn, 842 F. Supp.

at 677).   “The relevant inquiry is not whether an actual

conflict of interest existed, but rather whether full disclosure

of potential conflicts of interest has been made.”    Wilson, 855

F.2d at 994.

     Defendants argue that the proxy did not fail to disclose a

potential conflict because it stated that J.P. Morgan had

provided services to Harman and Samsung.    Defendants further

assert that by using the word “included” before listing the

services that J.P. Morgan had furnished, the proxy made clear

that the list was not exhaustive.    However, by only listing

engagements that ended before J.P. Morgan issued its fairness

opinion in November 2016, the proxy could have led shareholders

to incorrectly believe that J.P. Morgan had no ongoing business

relationship with Samsung apart from the acquisition.    See ECF

No. 29-2 at *176.   Even assuming that defendants were not

obligated to enumerate all potential conflicts of interest on



                                43
the part of their financial advisors, the proxy could be read to

suggest, falsely, that no potential conflict currently existed.

     The omitted fact was material because “there is a

substantial likelihood that a reasonable shareholder would

consider it important in deciding how to vote.”    TSC Indus.,

Inc. v. Northway, Inc. 426 U.S. 438, 449 (1976).    Harman

shareholders should have been given the opportunity to assess

for themselves whether J.P. Morgan’s ongoing relationship with

Samsung was material.   See Wilson, 855 F.2d at 994.   To the

extent materiality cannot be determined at this stage, it

presents a mixed question of fact and law that must be resolved

by a jury.   See id.; comScore, 268 F. Supp. 3d at 562.

     Because the facts alleged support a strong inference that

defendants acted negligently in failing to disclose J.P.

Morgan’s ongoing relationship with Samsung, they are sufficient

to state a claim under Section 14(a).   See Wilson, 855 F.2d at

987 (“As a matter of law, the preparation of a proxy statement

by corporate insiders containing materially false or misleading

statements or omitting a material fact is sufficient to satisfy

the . . . negligence standard.”). 8




8 Because this claim does not sound in fraud, plaintiff need not
satisfy the particularity requirements of Rule 9(b) of the
Federal Rules of Civil Procedure. comScore, 268 F. Supp. 3d at
557-58.
                                44
  E. Loss Causation

     As discussed, in order to prevail under Section 14(a),

plaintiff must allege that the purported violation caused her

injury.   Montanio, 237 F. Supp. 3d at 170.    See also 15 U.S.C.

§ 78u-4(b)(4) (“[P]laintiff shall have the burden of proving

that the act or omission of the defendant . . . caused the loss

for which the plaintiff seeks to recover damages.”).     Defendants

argue that plaintiff’s claims must be dismissed for the

independent reason that she has failed to plead loss causation.

I disagree.

     Two components of causation are required in a federal

securities action:    transaction causation and loss causation.

Koppel, 167 F.3d at 137.    To satisfy transaction causation, a

plaintiff must show a material violation of the proxy rules, and

that the proxy solicitation was an “essential link” in

establishing the unfavorable transaction.     See id.; Montanio,

237 F. Supp. 3d at 170.    Defendants do not dispute that

shareholder approval was required for the acquisition.      As such,

transaction causation is plainly met.    Multiple courts have also

found that where, as here, a plaintiff asserts that shareholders

were misled into approving an acquisition that undervalued the

company, loss causation is adequately alleged.     See, e.g.,

Precision Castparts, 2017 U.S. Dist. LEXIS 165139, at *9;



                                 45
Blount, 2017 U.S. Dist. LEXIS 39493, at *32; Hot Topic, 2014

U.S. Dist. LEXIS 180513, at *10.

     Loss causation “has often been described as proximate

cause, meaning that the damages suffered by plaintiff must be a

foreseeable consequence of any misrepresentation or material

omission.”    Castellano v. Young & Rubicam, Inc., 257 F.3d 171,

186 (2d Cir. 2001).     In other words, a plaintiff, having

established “reliance” via transaction causation, must also

establish that reasonably foreseeable damages flowed from that

reliance.    Id.   Here, that means that plaintiff must simply

plausibly allege that the shareholders’ approval of the

acquisition damaged her.     She has plainly done so.   Plaintiff

notes that the Management Projections produced a price of

approximately $116.25 per share, which is greater than the $112

per share that shareholders ultimately received.     The lower

price paid to shareholders, plaintiff alleges, is a result of

material omissions or false statements that justified the

production of a weaker set of projections, which, in turn, were

relied upon by a potentially conflicted adviser in producing a

fairness statement that endorsed the $112 price.     This is not an

attenuated causal chain that presents a difficult question of

proximate cause.     Plaintiff has alleged loss causation.

     Defendants cite Minzer v. Keegan to argue that plaintiff

has failed to plead causation because she has not shown that,

                                  46
but for the alleged violations, a reasonable shareholder would

have voted against the acquisition.    See 218 F.3d 144, 149 (2d

Cir. 2000).    Minzer, however, provides the definition of

materiality, not the standard for loss causation, which is set

forth above.    See id. (“[I]n the proxy context this definition

of materiality assumes that the omitted information would have

influenced a reasonable shareholder against the proposed

transaction for which proxies are sought.”).

     Defendants also rely on Little Gem Life Scis. LLC v. Orphan

Med., Inc., in which a complaint was dismissed for failing to

plead loss causation where the plaintiff asserted only that, but

for the alleged omissions, the shareholders would not have

approved the unfavorable transaction.    See No. 06-1377 ADM/ABJ,

2007 WL 541677, at *7 (D. Minn. Feb. 16, 2007).    They ignore the

body of more recent case law holding that allegations such as

plaintiff’s are sufficient to plead loss causation.    As one

district court explained in a published decision,

     [Plaintiff] does not set forth his proposed damages
     model —- he states that the class “suffered damages
     and actual economic losses . . . in an amount to be
     determined at trial. . . .” He sets forth, however a
     causal chain from the misrepresentations to the
     transaction, to the alleged damages. It is not
     immediately apparent what more a defendant could
     desire at the pleading stage.

Lane v. Page, 727 F. Supp. 2d 1214, 1231 (D.N.M. 2010).      See

also Suez Equity Inv’rs, L.P. v. Toronto-Dominion Bank, 250 F.3d


                                 47
87, 97-98 (2d Cir. 2001) (“[P]laintiffs may allege . . . loss

causation by averring . . . that the defendants’

misrepresentations induced a disparity between the transaction

price and the true ‘investment quality’ of the securities at the

time of transaction.”).    Plaintiff has sufficiently pled loss

causation. 9

    F. Control Person Liability

      Section 20(a) provides liability for any person who

directly or indirectly controls any person liable under the

Securities Exchange Act.   15 U.S.C. § 78t(a).   Plaintiff alleges

that the individual defendants were controlling persons of

Harman by virtue of their position as directors of the board.

      Defendants argue only that Section 20(a) liability cannot

lie because plaintiff has failed to state a claim under Section

14(a).   Because plaintiff has adequately pled a violation of the

securities laws to the extent discussed above, defendants’

motion to dismiss the Section 20(a) claim is denied.   See Perez




9 Defendants also suggest that plaintiff should have sought a
preliminary injunction prior to the shareholder vote, rather
than seeking damages after the fact. They do not, however,
dispute that plaintiff has a right to pursue damages at this
stage. Additionally, defendants argue that many of plaintiff’s
allegations smack of corporate mismanagement, which is not
actionable under federal securities law. This does not,
however, bar plaintiff from relief on the claims that, for
reason discussed above, are actionable under Section 14(a).
                                  48
v. Higher One Holdings, Inc., No. 3:14-cv-755 (AWT), 2017 U.S.

Dist. LEXIS 156175, at *25-26 (D. Conn. Sept. 25, 2017).

IV.   Conclusion

      The motion is granted in part and denied in part.

Plaintiff’s claims based on defendants’ opinion statement

regarding the Management Projections and J.P. Morgan’s potential

conflict of interest may proceed under Sections 14(a) and 20(a)

of the Securities Exchange Act.

      So ordered this 3rd day of October 2019.


                                        /s/ RNC
                                    Robert N. Chatigny
                               United States District Judge




                                  49
